DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on November 30, 2018.  As previously explained in the Non-Final rejection dated October 12, 2021, Applicant has not filed a certified copy of the 10-2018-0152683 application as required by 37 CFR 1.55.  
Allowable Subject Matter
The closest prior art is Alland (US 2009/0085800) which teaches an apparatus for tracking an object based on radar image reconstruction, the apparatus comprising: a two-dimensional image producing unit configured to produce a two-dimensional image by collecting multiple one-dimensional radar signals using sensors of a plurality of radars from each of which clutter is removed (Para. 33 “multi-dwell unfolding can be used to unfold the measured target Doppler” see also Figures 5-6 “Tracking”); an object detecting unit coupled to the two-dimensional image producing unit and configured to determine whether an object is present or absent from the two-dimensional image and estimate (Fig. 5 “Range-Doppler Detection & Estimation”), in response to determining that the object is present, a two-dimensional position of the object (Fig. 6); and an object tracking unit coupled to the object detecting unit and configured to track a movement path of the object based on the two-dimensional position estimated by the object detecting unit (Fig. 5), wherein the two-dimensional image producing unit calculates the two-dimensional image vector made by stacking the multiple one-dimensional radar signals from which the clutter is removed (Para. 29 “The processor 14 includes a de-interleaving function that produces sequential data vectors for each of the chirps for each of the antenna subarrays. An example output of de-interleaving is shown as the input "data cube" in FIG. 6.”), and a system matrix that reflects characteristics of the sensors of the plurality of radars collecting the multiple one-dimensional radar signals (Figures 1-4 and 6 are indicative of either a linear phased array, MIMO or the like).
Alland teaches similar features, mutatis mutandis, to that of system claim 4.  
Alland does not teach a minimization function based on prior known data as required per 112(f) claim interpretation.  See Non-Final Page 5 (citing Spec. Para. 50 “minimizes the objective function designed by the vector … the objective function includes the regularization term that reflects prior information …”).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.W.J./Examiner, Art Unit 3648                  

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648